number release date id office uilc cca_2010082416330444 -------------- from ---------------------- sent tuesday date pm to --------------------- cc ----------------------------------------- subject pre-ajca sec_6707 questions ----------- below is our response to your pre-ajca sec_6707 questions i you asked whether based on the language of sec_6671 the pre-ajca sec_6707 penalty could assessed against a person other than the person required to register the tax_shelter under pre-ajca sec_6111 as a confidential_corporate_tax_shelter the penalty under pre-ajca sec_6707 is limited to those individuals who had a duty as tax_shelter_organizer under pre-ajca sec_6111 to register a tax_shelter as the term tax_shelter_organizer is defined in sec_6111 also sec_6111 clarifies that in addition to a promoter as that term is defined in d b persons other than a promoter may be required to register a confidential_corporate_tax_shelter as provided in sec_6111 therefore in pre-ajca sec_6111 congress specifically identified the individuals who were required to register a tax_shelter under sec_6111 see pre-ajca sec_6111 and d the penalty for failure_to_register a tax_shelter imposed by pre-ajca sec_6707 is aimed only at those individuals who have failed to comply with pre-ajca sec_6111’s registration requirements therefore sec_6671 may not be used to impose the pre-ajca sec_6707 penalty on those persons who did not have an obligation to register the tax_shelter under pre-ajca sec_6111 ii you asked if the pre-ajca sec_6707 penalty is a divisible_tax divisible assessments are those taxes or penalties that are composed of several independent assessments created by separate transactions examples of divisible taxes are payroll and excise_taxes see 566_f2d_50 9th cir 362_us_145 n ndollar_figure pre- ajca sec_6707 provides that the penalty shall be the greater of one percent of the aggregate amount invested in the tax_shelter or dollar_figure for ratio tax_shelters or the greater of of the fees paid to all promoters of the shelter or dollar_figure for confidential_corporate_tax_shelters the penalty is not assessed on each individual transaction like payroll_taxes are but instead are assessed based on the aggregate amount invested in the tax_shelter or the aggregate amount of fees paid to promoters of the tax_shelter see pre-ajca sec_6707 and thus pre-ajca sec_6707 penalties are non-divisible and must be paid in full before commencing a refund_suit sec_301_6111-2t e i as effective in t d provides that confidential corporate transactions involving similar_business assets and similar plans or arrangements that are offered to corporate taxpayers by the same person or related_persons are aggregated and considered part of a single tax_shelter pre-ajca sec_6707 penalties are assessed on a tax_shelter by tax_shelter basis therefore if multiple sec_6707 penalty assessments are made against the same entity or individual each assessment would involve different tax_shelters thus the assessed individual or entity could pay one pre-ajca sec_6707 penalty assessment and file a refund_suit with respect to the paid penalty without paying the other assessments the individual could not however litigate the merits of the unpaid penalty assessments in the refund_suit please let me know if you have additional questions
